Citation Nr: 0823492	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-19 702	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


1. Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death. 

2. Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had qualifying service in the Philippine Army 
from December 1941 to April 1942 and from April 1945 to May 
1946.  The veteran died in February 1987. The appellant is 
the surviving spouse of the veteran. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).  

In July 2007, the appellant failed to appear at a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1. In a decision in February 1996, the Board denied the 
appellant's application to reopen the claim of service 
connection for the cause of the veteran's death.  

2. The additional evidence presented since the Board decision 
of February 1996 does not raise a reasonable possibility of 
substantiating the claim.  

3. The veteran was not rated totally disabling for any 
service-connected disability for a continuous period of at 
least ten years immediately preceding his death.



CONCLUSIONS OF LAW

1. The decision of the Board in February 1996, denying the 
application to reopen the claim of service connection for the 
cause of the veteran's death, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 
(2007).  

2. The additional evidence presented since the Board decision 
of February 1996 is not new and material and the claim of 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2007).   

3. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    



In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2005 and in September 2007.  The 
appellant was notified that she had to submit new and 
material evidence to reopen the claim of service connection 
for the cause of the veteran's death, that is, evidence that 
was not cumulative or redundant of evidence previously 
considered in deciding the claim, and evidence that pertained 
to the reason the claim was previously denied.  

The notice also included the type of evidence needed to 
substantiate the underlying claim of service connection for 
the cause of death, namely, evidence that the veteran's 
service-connected disabilities caused or contributed to the 
veteran's death or evidence that the veteran died of a 
service-connected injury or disease, the lack of which was 
the basis for the previous denial of the claim.  On the claim 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318, the appellant was notified that the veteran had to be 
rated totally disabling due to service-connected disability 
for a continuous period of at least ten years immediately 
preceding his death.  The appellant was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with her authorization VA would 
obtain any such records on her behalf.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (elements of a new and material evidence 
claim); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim); and of Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) (an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition and for a condition 
not yet service connected, and a statement of the conditions 
for which a veteran was service connected at the time of his 
death).  



To the extent that the VCAA notice about the provisions for 
the effective date of the claim and for the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claims 
are denied, no effective date or disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the limited timing error.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

To the extent that the VCAA notice about the Hupp provisions 
did not precede the initial adjudication, the VCAA notice was 
deficient.  The procedural defect was cured as after the 
appellant was provided such notice in the rating decision, 
the claims were readjudicated as evidenced by the statement 
of the case, dated in March 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

On the claim to reopen, in October 2005, the appellant 
submitted authorization to VA to obtain records from a 
private physician.  The RO did not attempt to obtain the 
records because in a prior affidavit in December 1987 the 
physician had stated that he had never treated the veteran.  
As there is no reasonable possibility of obtaining the 
evidence, the RO discontinued assistance and the appellant 
was so notified in the statement of the case.  Under the duty 
to assist a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented, and 
no such evidence has been submitted.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

On the claim for dependency and indemnity compensation under 
38 U.S.C.A. § 1318, the appellant is not entitled to the 
benefit as a matter of law. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Procedural History 

The veteran died in February 1987.  According to the original 
death certificate, dated in February 1987, the cause of death 
was chronic obstructive pulmonary disease and emphysema.  An 
amended death certificate, dated in July 1993, listed the 
cause of death as severe infection of the 4th and 5th fingers 
of the right hand causing blood poisoning, septicemia.  

At the time of his death, the veteran's service-connected 
disabilities were: residuals of an injury of the right hand, 
including limitation of motion of the fingers, and amputation 
of the little finger, rated 50 percent disabling; and 
residuals of second degree burns with scarring of the face, 
ear, neck, left scapula region, and arm, rated 10 percent 
disabling.  The combined rating was 60 percent. 

On appeal of a rating decision by the RO in April 1988, the 
Board in a decision in June 1989 denied the claim of service 
connection for the cause of the veteran's death because 
neither the nonservice-connected chronic obstructive 
pulmonary disease, emphysema, or the service-connected 
disabilities caused or contributed to the cause of the 
veteran's death. 

On appeal of a rating decision in August 1990 by the RO, the 
Board in a decision in February 1996, denied the appellant's 
application to reopen the claim of service connection for the 
cause of the veteran's death because the additional evidence 
was not new and material.  

Evidence Previously Considered

Chronic obstructive pulmonary disease was not documented in 
the service medical records.  After service, chest X-rays by 
VA in 1958 and in 1960 were normal. 

In a statement in July 1986, R.L., MD, stated that in July 
1986 the veteran was hospitalized for chronic obstructive 
pulmonary disease to include emphysema. 

In a statement in June 1987, R.F.R., MD, stated that 
emphysema lead to the veteran's death.  In a separate 
statement in June 1987 and in affidavits in December 1988 and 
in November 1990, the same physician stated that a severe 
infection of the veteran's service-connected fingers caused 
blood poisoning and septicemia that caused the veteran's 
death. 

In a statement in March 1991, V.M., MD, stated that he 
treated the veteran for emphysema from 1947 to 1956. 

The evidence included a decision in 1990 of a Philippine 
Court, amending the veteran's death certificate, and evidence 
submitted to the Court, including testimony as well as an 
amended death certificate.  The testimony included that of 
R.F.R., MD, pertaining to blood poisoning and septicemia that 
caused the veteran's death, which the Board rejected as not 
credible. 



Current Claim 

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented. 38 U.S.C.A. § 5108.

As the appellant's current application to reopen the claim 
was received after August 2001, the regulatory definition of 
"new and material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of new and 
material evidence that the veteran's service-connected 
disabilities caused or contributed to his death or evidence 
that the veteran died of a service-connected injury or 
disease. 



The additional evidence consists of copies of military awards 
for a Bronze Star Medal for meritorious achievement and for a 
Philippine Presidential Unit Citation.  The evidence is not 
new and material because the awards do not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the veteran's service-connected disabilities 
caused or contributed to his death or evidence that the 
veteran died of a service-connected injury or disease, and 
for this reason the evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

There are also statements of the appellant that the veteran's 
service-connected disabilities contributed to his death.  The 
evidence is not new and material to the extent that it is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, the appellant's previous 
statements that were rejected by the Board in its decision in 
February 1996.  Cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Also, to extent that the appellant is competent to describe 
what she has observed, where, as here, the determinative 
issue involves a question of medical causation, that is, 
whether the veteran's service-connected disabilities caused 
or contributed to his death or evidence that the veteran died 
of a service-connected injury or disease, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For this reason, the Board rejects the veteran's statements 
as competent evidence to predicate the reopening of the 
claim.  As the statements do not raise a reasonable 
possibility of substantiating the claim, the statements are 
not new and material evidence. 38 C.F.R. §3.156(a).

As the additional evidence is not new and material evidence, 
the claim is not reopened, and the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 

If as here, the veteran's death was not due to a service-
connected disability, dependency and indemnity compensation 
is payable if the veteran was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability which had been continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.

The phrase "entitled to receive" had been interpreted as 
"hypothetical entitlement" by the United States Court of 
Veterans Claims and applied to claims pending before January 
21, 2000, when 38 C.F.R. § 3.22 was amended to preclude 
reading a "hypothethical entitlement" into 38 U.S.C.A. 
§ 1318.  

In statements in July 2004, in June 2005, and in July 2005, 
the appellant asserted that for ten years prior to his death 
the veteran should have been considered as if permanently and 
totally disabled.  

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the United States Court of 
Veterans Claims decision that the retroactive application of 
38 C.F.R. § 3.22 was unlawful because it removed 
"hypothetical entitlement." In Rodriguez, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended to preclude 
"hypothetical entitlement" may be applied to claims for 
dependency and indemnity compensation before the amendment 
took effect.  In other words, the Federal Circuit's decision 
preclude "hypothetical entitlement" under 38 C.F.R. § 3.22 
both before and after the amendment in January 2000, 
implementing 38 U.S.C.A. § 1318. 


Further, the veteran was not actually in receipt of a totally 
disabling rating for a continuous period of at least 10 years 
immediately preceding his death and as none of the other 
circumstances specified in 38 C.F.R. § 3.22(b) under which a 
veteran might have been entitled to receive compensation, but 
was not in actual receipt of compensation is shown or alleged 
to be applicable in the present case, and as "hypothetical 
entitlement" is precluded by the law, the claim lacks legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the appeal is denied. 

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


